                        UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF OREGON
PETER C. McKITTRICK            1001 S.W. FIFTH AVENUE, # 700              M. CAROLINE CANTRELL
   BANKRUPTCY JUDGE              PORTLAND, OREGON 97204                               LAW CLERK
                                       (503) 326-1536                        BEN COLEMAN-FIRE
                                                                                      LAW CLERK
                                                                                TONIA McCOMBS
                                                                                      LAW CLERK


                                 January 10, 2019


   TRANSMITTED VIA ECF

   Peter Szanto
   11 Shore Pine
   Newport Beach, CA 9265

   Martin L. Smith
   Hilary Bramwell Mohr
   United States Trustee
   700 Stewart St., Suite 5103
   Seattle, WA 98101-2509

           Re: United States Trustee v. Szanto, Adv. No. 18-3022-pcm
           Debtor’s Motions to Compel (docs. 47-50), Motion for
           Terminating Sanctions (doc. 157) and Rule 9011 Motion
           (doc. 159)


   Dear Mr. Szanto, Mr. Smith and Ms. Mohr:

           The purpose of this letter is to rule on the motions

   identified above. Because the motions are all related, I am

   ruling on all of them in this single letter ruling.

           Mr. Szanto (“defendant or debtor”) propounded three

   requests for discovery on plaintiff (the “UST”), each of which

   the UST objected to:

           Request for Production No. 1: Each and every document in
           your possession (or any document which has ever been in
           your possession) regarding debtor Peter Szanto.


                      Case 18-03022-pcm     Doc 167      Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 2


Debtor’s First Motion for Order Compelling Discovery and

Disclosure, Ex. A, Doc. 47.

     Interrogatory No. 1: For each and every document produced
     in response to Document Production #1, please state:

       a. The name of the document.
       b. The source of the document.
       c. The basis for believing the authenticity of the
          document.
       d. The date the document came into your possession.
       e. Any verification provided to you with the document.
       f. If applicable, the date you destroyed the document or
          otherwise caused it to disappear.
       g. In regard of documents received from Nicholas
          Henderson or Marissa Henderson, all verbal
          communication related to said document (whether prior
          to or after receipt).

Debtor’s Second Motion for Order Compelling Discovery and

Disclosure, Ex. A, Doc. 48.

     Exemplification of Interrogatory No. 1: Item 1g of First
     interrogatory request that you are requested to supply
        a. In regard of documents received from Nicholas Henderson
           or Marissa Henderson, all verbal communication related
           to said document (whether prior to or at receipt).

     This request is intended to include all verbal
     communication made at the exact time of receipt of
     documents as well as communications before or after
     receipt.

Debtor’s Second Motion for Order Compelling Discovery and

Disclosure, Ex. B, Doc. 48.




              Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 3

     Interrogatory No. 2: For each and every matter or items you
     introduced, or sought to be introduced, into evidence at
     the conversion motion proceeding regarding Peter Szanto in
     November and December 2017:

       a. State your personal testimony in support of each item.
       b. State your basis of reliance on your own personal
          testimony.
       c. State all matters you represented to the Court as true
          which were based solely on your own opinion.
       d. State all matters which you represented to be true but
          which you knew to a certainty were false.
       e. State all matters which you knew to be false which you
          intentional [sic] implied/inferred were true.
       f. State all items for which your sole basis of truth
          were representations made by Boris Kukso.
       g. State all items for which your sole basis of truth
          were representations made by Nicholas Henderson.

Debtor’s Fourth Motion for Order Compelling Discovery and

Disclosure, Ex. A, Doc. 50.

     In response to the UST’s objections, defendant filed four

motions to compel production (docs. 47, 48, 49 and 50,

collectively the “Discovery Motions”).      The UST objected to the

scope of defendant’s discovery requests on the basis that the

requests were “neither relevant nor proportional to the issues

and needs of this adversary proceeding.”       UST’s Objection to

Motions for Order Compelling Discovery and Disclosure (doc. 55,

the “Objection”), p. 2.   Notwithstanding its objection, the UST

stated that it intended to produce “all non-privileged documents




              Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 4

on which the [UST] relied to prepare the complaint . . .”          Id.

at p. 11.

     The court held a hearing on the Discovery Motions on

November 13, 2018.   At that time, the UST reported that it

attempted delivery of the documents that it stated would be

produced in the Objection (the “Documents”).         Because the

Documents contain debtor’s sensitive financial information, the

UST previously attempted delivery via FedEx with signature

required.   However, the UST alleges that debtor refused to sign

for the delivery and indicated during the hearing that he would

not sign for a future delivery of documents.

     During the November 13 telephone hearing the court had a

difficult time with debtor’s phone connection. The defendant

reported that he called into the hearing from a remote location

with inadequate cell phone reception. Debtor ultimately

disconnected from the hearing prior to the end of the hearing,

and before the court could rule on the Motions.          At the end of

the hearing, the court ordered the UST to re-deliver the

documents and report to the court by correspondence regarding

the status of the delivery, which the UST did.         Docs. 153, 156.




               Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 5

     Debtor now reports having received a portion of what the

UST alleges it delivered to debtor but claims that the file

format was not one that he could open.      Motion for Terminating

Sanctions, Doc. 157, pp. 8-9.

     Following the November 13, 2018 hearing, debtor filed two

additional motions regarding the same discovery requests: a

Motion for Terminating Sanctions for Plaintiff’s Continuing

Discovery Abuses, doc. 157, and a Motion Pursuant to Fed. Rule

of Bankruptcy Procedure 9011 for Sanctions Based on Plaintiff’s

Willful Abuse and Disregard of Law, doc. 159 (“Sanction

Motions”) I will first address the Discovery Motions.

  1. Debtor’s Motions to Compel Further Response to his Requests
     for Production

     F. R. Civ. P. 26(b)(1) provides that:

     Parties may obtain discovery regarding any
     nonprivileged matter that is relevant to any party's
     claim or defense and proportional to the needs of the
     case, considering the importance of the issues at
     stake in the action, the amount in controversy, the
     parties' relative access to relevant information, the
     parties' resources, the importance of the discovery in
     resolving the issues, and whether the burden or
     expense of the proposed discovery outweighs its likely
     benefit.




              Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 6

     Rule 26(b)(1) specifies that “[i]nformation within this

scope of discovery need not be admissible in evidence to be

discoverable.”

     Nevertheless, the court is required to limit the
     extent of discovery that is otherwise allowed by these
     rules if the court determinates that (1) the sought-
     after discovery is needlessly cumulative, duplicative,
     or can be obtained from a more convenient source; (2)
     “the party seeking discovery has had ample opportunity
     to obtain the information by discovery in the action”;
     or (3) the sought-after discovery exceeds the scope
     permitted by Rule 26(b)(1).

Wilson v. Decibels of Oregon, Inc., No. 1:16-CV-00855-CL, 2017

WL 1943955, at *1 (D. Or. May 9, 2017) (quoting Fed. R. Civ. P.

26(b)(2)(C)).    The relevance standard has evolved and narrowed

over time.    6 Moore’s Federal Practice, § 26.41.          The standard

set forth in Rule 26(b)(1) “requires the courts and the parties

to focus on the “actual claims and defenses involved in the

action.”   Id. at § 26.42 (quoting advisory committee note).

     The UST asserts several objections to debtor’s request for

production.    The first objection is that debtor’s request for

production is overbroad. I agree. Debtor’s request is overly

broad and unduly burdensome, especially considering the narrowed

scope of the case following this court’s decision granting the

UST’s motion to dismiss debtor’s counterclaims.            The UST further




                 Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 7

objected on the basis that the request does not describe “with

reasonable particularity each item or category of items to be

produced”   Fed. R. Civ. P. 34(b)(1)(A).      This objection is also

well taken.   Because debtor’s request is so broad, it also lacks

the particularity required under the applicable rule. Finally,

the UST objects that the request is not proportional to the

needs of the litigation pursuant to Fed. R. Civ. P. 26(b).      For

the same reasons, I find this objection to be well-taken.      The

UST has shown a willingness to produce any documents relied upon

in preparation of the complaint, as evidenced by its attempts to

produce these documents.   The production already sent by the UST

should provide debtor with many, if not all, the documents that

will be relevant to this adversary proceeding.

     The UST also asserts the work product doctrine and

attorney-client, pre-litigation deliberation, deliberation,

and/or investigatory privileges.     As noted above, the UST stated

that it intended to produce “all non-privileged documents on

which the [UST] relied to prepare the complaint . . .”

Objection at p. 11.   If the UST is withholding documents based

on any of these privileges, a privilege log must be produced.

For the purpose of determining the scope of the privilege log




               Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 8

required, the UST should address any documents on which the UST

relied to prepare the complaint.           The privilege log need not

list individual documents withheld and should be styled in the

following format:

Creation   Document Type    Authors/               Subject          Privilege/Reason
Date                        Recipients             Matter           for Redaction
Range
Ex.        Ex. Email        Ex. Between or         Ex. Banking      Ex. Attorney-
1/1/2018   communications   among John Smith       Information      Client Privilege
-          and              and Jane Doe
3/1/2018   attachments

     Additionally, debtor may be entitled to documents beyond

the scope of those offered to be produced by the UST.                    Nothing

in the order denying debtor’s Motions will preclude him from

propounding discovery requests that conform with the applicable

rules and the discovery requirements referenced above.

     Accordingly, debtor’s motions to compel will be granted

insofar as the UST will be required to produce a privilege log

and the remainder will be denied without prejudice to debtor’s

ability to propound future discovery requests in conformation

with the applicable rules. However, I caution debtor that future

discovery requests must be tailored in scope and sufficiently

specific to comply with all applicable rules.

  2. Debtor’s Motions to Compel Further Response to his
     Interrogatories




                 Case 18-03022-pcm       Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 9


     A party may propound interrogatories relating to any
     matter that may be inquired to under Rule 26(b). Fed.
     R. Civ. P. 33(a). A responding party is obligated to
     respond to the fullest extent possible, and any
     objections must be stated with specificity. Fed. R.
     Civ. P. 33(b)(3)–(4). “In general, a responding party
     is not required to conduct extensive research in order
     to answer an interrogatory, but a reasonable effort to
     respond must be made.” Gorrell v. Sneath, 292 F.R.D.
     629, 632 (E.D. Cal. 2013) (internal quotations and
     citations omitted). “[I]f the information sought is
     contained in the responding party's files and records,
     he or she is under a duty to search the records to
     provide the answers.” U.S. ex rel. Englund v. L.A.
     Co., 235 F.R.D. 675, 680 (E.D. Cal. 2006) (citing
     Govas v. Chalmers, 965 F.2d 298, 302 (7th Cir.1992)).

Wilson, 2017 WL 1943955, at *4 (D. Or. May 9, 2017).

     As an initial matter, the UST objected to Interrogatories 1

and 2 on the basis that the interrogatory violates Local Rule

33-1(d), which provides:

     Prohibited Form of Interrogatories. Broad general
     interrogatories, such as those that ask an opposing
     part to “state all facts on which a claim or defense
     is based” or to “apply law to facts” are not permitted
     . . . .

Courts interpreting Local Rule 33-1(d) do not generally permit

“state all facts”-style interrogatories. In EEOC v. United

States Bakery, No. CV-03-64 HA, 2003 WL 23538023, (D. Or. Nov.

20, 2003), Judge Haggerty explained that the interrogatory in

question there was “not a broad general interrogatory requesting




              Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 10

USB to state all facts on which a contention is based.”

However, debtor’s interrogatory appears to be asking about the

authenticity or origin of the documents produced.             This does not

appear to be the type of “state all facts” interrogatory that is

prohibited by the local rule, and therefore the objection based

on LR 33-1(d) is overruled.

     The UST also objected on the ground that the

interrogatories are not proportional to the needs of the

litigation.   I agree.   The questions posed in Interrogatory 1

appear to address foundation and authenticity of documents.            If

debtor has a specific objection related to foundation or

authenticity of specific documents sought to be introduced at

trial, he may raise those objections at the appropriate time.

The court will establish a deadline for authenticity and

foundational objections to proposed exhibits and will schedule a

hearing in advance of trial to deal with those issues. Requiring

the UST to supply this information prior to trial for all

documents produced is not proportional to the needs of the case,

particularly since many of the responsive documents appear

likely to be public records or records whose origins are

apparent on their face.




               Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 11

     Debtor’s Interrogatory 2 appears to seek information as to

the foundation or authenticity of evidence introduced at a prior

hearing.   Any objection he had to the foundation or authenticity

of those documents should have been raised during that hearing.

Debtor failed to demonstrate the relevance or proportionality of

this request in the present litigation. To the extent he wishes

to raise new objections, the time to do that will be at the time

of or prior to trial when exhibit lists are filed.

     Accordingly, debtor’s motions to compel responses to

Interrogatories 1 and 2 will be denied.

  3. Debtor’s Motion for Terminating Sanctions for Plaintiff’s
     Continuing Discovery Abuses

     Following the November 13 hearing, debtor filed a Motion

for Terminating Sanctions for Plaintiff’s Continuing Discovery

Abuses, (doc. 157) (“Motion for Terminating Sanctions”).      In the

Motion for Terminating Sanctions, debtor argues that the UST has

abused the discovery process by 1) delivering discovery

documents by FedEx without pre-paying postage; 2) falsely

representing to the court at the November 13 hearing that it

intended to produce documents to debtor while simultaneously

failing to do so and violating debtor’s privacy by providing the




               Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 12

sought after documents to debtor’s opposing counsel in a

separate adversary proceeding and to the chapter 7 trustee in

debtor’s main bankruptcy case; and 3) mailing an incomplete set

of the discovery the UST proposed to produce to debtor in a

manner calculated to result in debtor’s failure to receive the

documents.   Debtor alleges the ultimate result of these alleged

abuses is that he has not received discovery he was entitled to

receive some time ago.

     “A terminating sanction, whether default judgment against a

defendant or a dismissal of a plaintiff’s action, is very

severe. . . . Only ‘willfulness, bad faith, and fault’ justify

terminating sanctions.”   Connecticut Gen. Life Ins. Co. v. New

Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007).

When considering whether to award terminating sanctions, the

court must, among other things, examine “whether the court has

considered lesser sanctions, whether it tried them, and whether

it warned the recalcitrant party about the possibility of case-

dispositive sanctions.”   Id.

     Applying this test, debtor’s motion must be denied.      First,

the UST volunteered and is further directed by this

correspondence and the order entered herewith to make available




               Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 13

to debtor a hard copy of the discovery the UST has already

indicated to the court it intends to produce to debtor.            The UST

is directed to make such materials available at the Office of

the UST in Santa Ana, California, located at 411 West Fourth

Street, Suite 7160, Santa Ana, CA 92701, within 14 days of entry

of the order the court will be entering. The court will freely

consider an extension of this deadline in the event the current

government shutdown impacts the UST’s ability to comply.            Debtor

may call the UST’s Santa Ana office at (741) 338-3400 to confirm

whether the office is open.      The UST’s attempted voluntary

production of the documents indicates to the court the UST’s

lack of willfulness, bad faith or fault, regardless of the

impediments to production thus far.        Second, as directed by the

Ninth Circuit, terminating sanctions are a sanction of last, not

first, resort.    Even if the court believed that the UST was

recalcitrant in the production of documents, which it does not,

the UST would be entitled to much more extensive warning before

the court could consider a terminating sanction.            On these

bases, debtor’s Motion for Terminating Sanctions will be denied.




                 Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 14

  4. Debtor’s Motion Pursuant to Fed. Rule of Bankruptcy
     Procedure 9011 for Sanctions Based on Plaintiff’s Willful
     Abuse and Disregard of Law

     In addition to his Motion for Terminating Sanction, debtor

also filed a Motion Pursuant to Fed. R. Bankr. P. 9011 for

Sanctions Based on Plaintiff’s Willful Abuse and Disregard of

Law (doc. 159) (“9011 Motion”).    Debtor’s chief complaint in

this motion is that the UST filed a supplemental objection to

the Motions to Compel, in contravention of Local Rule 7007(b),

which sets out the requirements for opposition statements.

Specifically, debtor points to Local Rule 7007-1(b)(3-4), which

prohibits briefing beyond any opposition statement and

supporting brief and replies except in support of a summary

judgment motion. The correspondence sent to the court is not the

type of supporting brief or reply this rule intends to prohibit.

The UST was merely making the court aware of facts that it felt

relevant to the pending motions that arose after the response

was filed and before this court had issued its decision.

     Further, assuming, arguendo, that debtor’s interpretation

of the Local Rules is correct, Fed. R. Bankr. P. 9011 is not the

proper method for challenging an erroneously filed brief.    If

debtor wished to challenge the UST’s filing, debtor should have




              Case 18-03022-pcm   Doc 167   Filed 01/10/19
Mr. Peter Szanto
Mr. Martin Smith
Ms. Hilary Mohr
January 10, 2019
Page 15

filed a motion to strike, which the court would have considered

in due course.    Accordingly, debtor’s 9011 Motion will be

denied.

  5. Conclusion

     The Discovery Motions are granted insofar as the UST will

be required to produce a privilege log and the remainder are

denied, without prejudice to debtor to propound additional

discovery, which conforms to the requirements of the applicable

federal rules of civil procedure, to the UST after he has

reviewed the documents produced by the UST. The Sanctions

motions are denied.

     The court will enter an order consistent with this letter.

                                        Sincerely,




                                        PETER C. MCKITTRICK
                                        Bankruptcy Judge




                 Case 18-03022-pcm   Doc 167   Filed 01/10/19
